No. 2--06--0410                   filed: 1/31/07
______________________________________________________________________________

                                              IN THE

                               APPELLATE COURT OF ILLINOIS

                              SECOND DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE                ) Appeal from the Circuit Court
OF ILLINOIS,                           ) of Lake County.
                                       )
      Plaintiff-Appellee,              )
                                       )
v.                                     ) No. 05--CF--1041
                                       )
STEVEN MEADOWS,                        ) Honorable
                                       ) Charles D. Johnson,
      Defendant-Appellant.             ) Judge, Presiding.
______________________________________________________________________________

       JUSTICE CALLUM delivered the opinion of the court:

       Defendant, Steven Meadows, was charged by information with driving while under the

influence of alcohol (enhanced) (DUI) (625 ILCS 5/11--501(c--1)(3) (West 2004)) and driving while

his driving privileges were revoked (enhanced) (DWLR) (625 ILCS 5/6--303(d) (West 2004)). At

his bench trial, the State submitted defendant's driving abstract, which was computer generated and

typed on a preprinted form. At the bottom of this preprinted form was the Secretary of State's

preprinted certification, the Secretary of State's preprinted signature, and a preprinted seal of the

State of Illinois. When the State moved to admit the abstract as proof of defendant's prior

convictions, which was needed to establish both enhanced offenses, defendant objected, contending,

among other things, that the abstract was not properly certified. The trial court overruled the

objection and admitted the abstract. Defendant was found guilty, and he moved for a new trial,

claiming that the trial court erred when it admitted the abstract without the requisite "gold seal" of
No. 2--06--0410


the Secretary of State. Citing section 2--123(g)(6) of the Illinois Vehicle Code (Vehicle Code) (625

ILCS 5/2--123(g)(6) (West 2004)) and People v. Baer, 97 Ill. App. 3d 94 (1981), the State argued

that admission of a mechanically certified abstract was proper, noting that the abstract was

transmitted electronically to the Lake County State's Attorney's office.          In reply, defendant

"admit[ted] that an abstract is sufficient under the law cited by the State" to establish prior

convictions, but he contended that, for matters not relevant to this appeal, the authenticity of the

abstract was questionable. The trial court denied defendant's motion for a new trial and sentenced

him to concurrent prison terms of five years for DUI and two years for DWLR. This timely appeal

followed.

       On appeal, defendant argues that an abstract printed on a preprinted form is not properly

certified for purposes of the Vehicle Code. The State contends that the abstract was properly

admitted because the Secretary of State electronically transmitted it to the Lake County State's

Attorney's office. Under the State's view, an abstract may be admitted pursuant to section 2--

123(g)(6) of the Vehicle Code if one of two conditions is met: that is, the abstract must be certified,

or the Secretary of State must transmit it electronically to an authorized official, such as an employee

of the Lake County State's Attorney.

       Before considering these issues, we address the State's claim that defendant waived review

of the issue he raises on appeal because he conceded at posttrial proceedings that the abstract

provided adequate evidence of his prior convictions. Although we recognize the validity of the

State's argument, we choose to address the issue, as waiver is a limitation on the parties and not the

courts. See People v. Lowe, 153 Ill. 2d 195, 199 (1992) (defendants who conceded that sentence




                                                  -2-
No. 2--06--0410


should include provision for restitution could challenge imposition of restitution on appeal because

waiver is a limitation on the parties and not the courts).

        In addressing the merits of this appeal, we begin our analysis with the specific provisions of

the relevant statutes. Section 2--123(g)(6) of the Vehicle Code provides as follows:

                  "Any certified abstract issued by the Secretary of State or transmitted electronically

        by the Secretary of State pursuant to this Section, to a court or on request of a law

        enforcement agency, for the record of a named person as to the status of the person's driver's

        license shall be prima facie evidence of the facts therein stated *** and shall be admissible for

        any prosecution under this Code and be admitted as proof of any prior conviction ***."

        (Emphasis added.) 625 ILCS 5/2--123(g)(6) (West 2004).

On the other hand, section 6--303(f) of the Vehicle Code indicates that "[f]or any [DWLR]

prosecution under this Section, a certified copy of the driving abstract of the defendant shall be

admitted as proof of any prior conviction." (Emphasis added.) 625 ILCS 5/6--303(f) (West 2004).1

        Construing a statute is a question of law that we review de novo. In re D.S., 217 Ill. 2d 306,

313 (2005). The primary rule of statutory construction is to ascertain and give effect to the

legislature's intent. People ex rel. Devine v. Sharkey, 221 Ill. 2d 613, 617 (2006). The best indication

of the legislature's intent is the language used in the statute, which must be given its plain and ordinary



        1
            Defendant also refers us to section 11--501(d)(2) of the Vehicle Code, which likewise states
that "[f]or any prosecution [for aggravated DUI] under this subsection (d), a certified copy of the

driving abstract of the defendant shall be admitted as proof of any prior conviction." 625 ILCS 5/11--

501(d)(2) (West 2004). However, defendant was prosecuted under subsection (c), not subsection

(d), and, thus, we deem section 11--501(d)(2) irrelevant.

                                                    -3-
No. 2--06--0410


meaning. People v. McClure, 218 Ill. 2d 375, 382 (2006). When the statutory language is

unambiguous, courts must apply the statute as written, without resorting to other aids of

construction. People v. Fitzpatrick, 158 Ill. 2d 360, 364-65 (1994). Moreover, courts should

consider the statute in its entirety, bearing in mind the subject it addresses and the legislature's

apparent objective in enacting it. People v. Wooddell, 219 Ill. 2d 166, 170 (2006). With these

principles in mind, we turn to the statutes at issue here.

        Section 2--123(g)(6) provides that, in any prosecution under the Vehicle Code, the court may

consider an electronically transmitted abstract. Section 6--303(f) states that, in any DWLR

prosecution, the court may consider a "copy" of the abstract. Defendant does not suggest, nor could

he do so plausibly, that an electronically transmitted abstract is not also a "copy." See People v.

Hruza, 312 Ill. App. 3d 319, 324 (2000) (section 2--123(g)(6) permits use of "an electronically

transmitted copy of a driver's abstract"). Thus, under either statute, the court was free to admit the

electronically transmitted abstract if one condition was met: that is, under either statute, the abstract

had to be certified.

        The State asserts that, under section 2--123(g)(6), an electronically transmitted abstract need

not be certified. That assertion is flatly refuted by the plain language of the statute. Section 2--

123(g)(6) provides that the court may consider "[a]ny certified abstract" that is either "issued by the

Secretary of State" or "transmitted electronically by the Secretary of State." 625 ILCS 5/2--

123(g)(6) (West 2004). In either instance, the abstract must be certified. Indeed, the opposite result

would be absurd. As we have noted, electronic transmissions raise particular concerns about

tampering. Hruza, 312 Ill. App. 3d at 324-25. Accordingly, it would make little sense to require that

only "issued" abstracts be certified.



                                                  -4-
No. 2--06--0410


       We next consider the central issue in this case: whether an abstract printed on a preprinted

form, which contains a preprinted certification from the Secretary of State that the information on

the abstract is true and accurate, is properly "certified" for purposes of the Vehicle Code. We find

Baer instructive. In Baer, the State had admitted at sentencing an abstract of the defendant's driving

record that contained a facsimile of the seal of the State of Illinois and a facsimile of the Secretary

of State's signature. Baer, 97 Ill. App. 3d at 96. On appeal, the defendant claimed that this abstract

was insufficient to prove his prior convictions. The appellate court, addressing the former version

of section 2--123(g)(6) of the Vehicle Code, disagreed, noting that, "[i]n order to expedite the

handling of the tremendous volume of traffic violations, the legislature has [implicitly] provided for

the use in court of these mechanically certified driving records." Baer, 97 Ill. App. 3d at 96, citing

Ill. Rev. Stat. 1979, ch. 95½, par. 6--118(f) (now 625 ILCS 5/2--123(g)(6) (West 2004)).2

       Defendant argues that Baer is not controlling because the certification requirements present

in the relevant sections of the current Vehicle Code were not in effect when Baer was decided. We

disagree. In contrast to defendant's position, a reading of the relevant statutes and Baer reveals that

the statutory language was amended to conform with Baer, not to depart from it. We conclude that

Baer, like sections 2--123(g)(6) and 6--303(f) of the Vehicle Code, permits the admission of

electronically transmitted abstracts printed on precertified forms originating from the Secretary of

State's office as evidence of a defendant's prior convictions.



       2
           Although section 6--118(f) provided that a defendant's abstract could be used to prove prior

convictions, and although other subsections of section 6--118 indicated that an abstract could be

certified, section 6--118(f) did not mandate that an abstract used to establish a defendant's prior

convictions be certified.

                                                   -5-
No. 2--06--0410


        Defendant also complains that anything printed on a precertified form automatically becomes

certified once it is printed, regardless of whether it is true and accurate. Defendant fails to realize that

the information a precertified abstract contains is not unchallengeable. Rather, under sections 2--

123(g)(6) and 6--303(f), a certified abstract is only "proof" of a defendant's prior convictions. Once

the State submits an abstract, a defendant always has the opportunity to present evidence to rebut the

abstract's veracity. Hruza, 312 Ill. App. 3d at 325. However, when a defendant fails to challenge the

abstract's accuracy, the abstract's contents are deemed accurate. See Baer, 97 Ill. App. 3d at 96

(when a defendant fails to particularize any error in the abstract, admission of an abstract on a form

containing a precertification from the Secretary of State is sufficient to establish a defendant's prior

convictions); People v. Manikas, 106 Ill. App. 2d 315, 323 (1969) (where defendant never challenged

certificate from Secretary of State, the certificate the State presented was sufficient to establish that

the defendant was driving while his operator's license was revoked). Here, defendant never claimed

at trial or on appeal that the prior convictions on the abstract were inaccurate.

        For these reasons, the judgment of the circuit court of Lake County is affirmed.

        Affirmed.

        GROMETER, P.J., and GILLERAN JOHNSON, J., concur.




                                                    -6-